                 Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 1 of 14



 1                                                                                     Chief Judge Ricardo S. Martinez

 2

 3

 4

 5

 6
                                          UNITED STATES DISTRICT COURT
 7                                       WESTERN DISTRICT OF WASHINGTON
                                                   AT SEATTLE
 8

 9
                                                                       No. 19-CR-010
10
        UNITED STATES OF AMERICA,                                      DEFENDANTS’ MOTION TO
11                                                                     STRIKE SURPLUSAGE
                                         v.
12                                                                     NOTE ON MOTION CALENDAR:
                                                                       August 9, 2019
        HUAWEI DEVICE CO., LTD., and
13      HUAWEI DEVICE USA, INC.,                                       ORAL ARGUMENT REQUESTED
14
                                         Defendants.
15

16
              Defendant Huawei Device Co, Ltd. (“Huawei China”) and Huawei Device USA, Inc.
17

18 (“Huawei USA”) (collectively “Huawei Device”), through counsel, hereby move this Court,

19 pursuant to Federal Rule of Criminal Procedure 7(d), to strike as surplusage the irrelevant,

20 inflammatory, and prejudicial allegations in paragraphs 38, 47, and 48 of the Indictment.

21

22

23

24

25

26

27

28

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                                              1420 F i f t h Av enue, Sui t e 1400
                                                                                          Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 1                      phon e 206. 516. 3 800 f ax 206. 516. 3 888
                 Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 2 of 14




 1                                                           INTRODUCTION

 2             The Indictment contains two instances of irrelevant, inflammatory, and prejudicial
 3 allegations that invite conviction on an improper basis. The Court should strike these allegations
 4
     from the Indictment.
 5
               First, the Indictment alleges that following its alleged theft of trade secrets from T-
 6
     Mobile, Huawei engaged in an internal investigation designed as a “cover-up” to mislead T-
 7
 8 Mobile, which the Indictment has charged as obstruction of justice. Ind. ¶ 45. Before describing
 9 the alleged obstructive acts, the Indictment purports to identify what “concerns” motivated
10 Huawei Device. Among other things, Paragraph 38 alleges that Huawei Device was “concerned
11 about additional harm to Huawei’s reputation because the company had already been the subject
12
     of negative publicity regarding the company’s past practice of misappropriating proprietary
13
     business information and technology.” Ind. ¶ 38. The Indictment identifies the sources of the
14
15 negativity publicity as (1) a report by the U.S. House of Representatives accusing Huawei of
16 being a “threat to national security” that “‘may be violating United States laws’” through “‘very
17 serious allegations of illegal behavior,’” (2) a 2010 lawsuit by Motorola alleging that Huawei
18 “misappropriated Motorola’s proprietary wireless switching technology by acquiring it
19
     surreptitiously from Chinese Motorola engineers,” and (3) a 2003 lawsuit by Cisco alleging that
20
     “Huawei had stolen Cisco’s proprietary network router technology and related source code for
21
     use in Huawei’s own competing routers.” Id. The government has notified Huawei that the
22
23 government does not intend to introduce evidence that any Huawei employee working on the
24 internal investigation was aware of these lawsuits; rather, it plans to call an FBI agent to
25 introduce the complaints and describe the resulting negative publicity Huawei received. Such
26 testimony would be wholly improper evidence describing uncharged misconduct that has no
27
     place in the Indictment or at trial.
28

      DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                                1420 F i f t h Av enue, Sui t e 1400
                                                                             Seat t l e, W ashi ngt on 9 810 1
      U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 2         phon e 206. 516. 3 800 f ax 206. 516. 3 888
                Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 3 of 14




 1            Second, following its narrative description of the alleged obstructive acts in Huawei

 2 Device’s internal investigation, the Indictment alleges that at the same time as Huawei USA’s
 3 internal investigation, Huawei China issued a corporate policy with a “bonus program to reward
 4
     employees who stole confidential information from competitors.” Ind. ¶ 47. The Indictment
 5
     does not allege that this program was related to T-Mobile or in any manner caused or influenced
 6
     the alleged obstructive acts, and acknowledges that the policy was quickly repudiated by Huawei
 7
 8 USA’s director of human resources who conducted the internal investigation. Id. ¶ 48. The
 9 Indictment purports to tie the program to this case by alleging: “The launch of this Huawei
10 China bonus program policy created a problem for Huawei USA because it was in the midst of
11 trying to convince T-Mobile that the conduct in the laboratory was the product of rogue
12
     employees who acted on their own and contrary to Huawei’s policies.” Id. ¶ 48. This
13
     “allegation” is mere argument. In reality, the alleged bonus program is an unrelated act that
14
15 should be stricken from the Indictment.
16                                                              ARGUMENT

17            The Court should exercise its discretion to strike paragraphs 38, 47, and 48 of the
18 Indictment as prejudicial and irrelevant surplusage.
19
     I.         The Court Has Broad Discretion to Strike Surplusage.
20
              “Upon the defendant’s motion, the court may strike surplusage from the indictment or
21
     information.” Fed. R. Crim. P. 7(d). The Court has broad discretion to strike surplusage from an
22
     indictment, a determination that may be overturned only for abuse of that discretion. United
23
24 States v. Laurienti, 611 F.3d 530, 546-547 (9th Cir. 2010); United States v. Lyman, 592 F.2d
25 496, 500 (9th Cir. 1978) (holding overt acts “were properly stricken as surplusage”); United
26 States v. Espy, 989 F. Supp. 17, 35 (D.D.C. 1997) (“Fed. R. Crim. P. 7(d) provides the court with
27
     wide discretion to strike terms or language that are immaterial or irrelevant to the indictment at
28

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                               1420 F i f t h Av enue, Sui t e 1400
                                                                           Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 3        phon e 206. 516. 3 800 f ax 206. 516. 3 888
                Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 4 of 14




 1 issue.”), aff’d in part and rev’d in part on other grounds, 145 F.3d 1369 (D.C. Cir. 1998).
 2            “The purpose of a motion to strike under Fed.R.Crim.P. 7(d) is to protect a defendant
 3 against prejudicial or inflammatory allegations that are neither relevant nor material to the
 4
     charges.” Laurienti, 611 F.3d at 546-547; see also 4-1 Charles Alan Wright & Arthur R. Miller,
 5
     FEDERAL PRACTICE AND PROCEDURE § 128 (4th ed. 2012) (Rule 7(d) protects a defendant against
 6
     prejudicial “unnecessary allegations” inserted into an indictment for “‘color’ or ‘background’”
 7
 8 with the hope that these additions will “stimulate the interest of the jurors.”).
 9    II.       The Indictment Improperly Accuses Huawei Device of Irrelevant and Prejudicial
                Uncharged Misconduct.
10
              Courts have consistently stricken as surplusage allegations that “may encourage the jury
11
12 to draw inferences that the defendants are believed to be involved in activities not charged in the
13 indictment.” United States v. Hubbard, 474 F. Supp. 64, 82, 83 (D.D.C. 1979) (striking both
14 language insinuating unalleged facts that may “lead the jury to infer accusations of crimes
15 beyond those actually charged” and reference to an occurrence not charged as a substantive
16
     offense in the indictment); see also United States v. Poindexter, 725 F. Supp. 13, 35 (D.D.C.
17
     1989) (terms that “could improperly indicate to a jury that the defendant [] [was] charged with
18
     offenses and conduct in addition to those actually listed in the indictment” should be stricken
19
20 from an indictment as irrelevant and prejudicial); Espy, 989 F. Supp. at 35 (same).
21            Courts routinely strike prejudicial language insinuating uncharged misconduct because

22 “[a]nything in the indictment that allows the jury to infer involvement with uncharged crimes . . .
23 is improper.” United States v. Vastola, 670 F. Supp. 1244, 1255 (D.N.J. 1987), aff’d in part and
24
     rev’d in part on other grounds, 899 F.2d 211 (3d. Cir.), vacated, 497 U.S. 1001 (1990) (citation
25
     omitted); see also Hubbard, 474 F. Supp. at 83.
26
              For example, in United States v. Gerlay, the court held the “likelihood of unfair prejudice
27
28 or confusion to the jury… [was] great enough to grant the motion to strike.” No. 3:09-CR-085,

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                               1420 F i f t h Av enue, Sui t e 1400
                                                                           Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 4        phon e 206. 516. 3 800 f ax 206. 516. 3 888
                  Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 5 of 14




 1 2009 WL 3872143, at *2 (D. Alaska Nov. 17, 2009). In Gerlay, the Defendant was charged with
 2 unlawful distribution and dispensing of a controlled substance. Id. at *1. This charge required
 3 the government to show that the defendant “knowingly and intentionally” caused controlled
 4
     substances to be dispensed “not for a legitimate medical purpose.” Id. The Indictment alleged
 5
     that many years earlier, the defendant admitted in a regulatory proceeding “that he improperly
 6
     wrote and misused prescriptions for controlled substances” and was subsequently disciplined by
 7
 8 a state Board of Medical Examiners. Id. The district court struck the allegations as both
 9 unnecessary to the government’s case and highly prejudicial to the defendant. Id.
10            A.         Improper Allegations of Uncharged Misconduct in Paragraph 38.
11            The Indictment contains improper allegations of uncharged misconduct. This case
12
     focuses on Huawei Device’s alleged theft of trade secrets from T-Mobile, which occurred during
13
     two incidents in T-Mobile’s laboratory in May 2013. The Indictment alleges conspiracy to
14
     commit theft of trade secrets (Count One), attempted theft of trade secrets (Count Two), wire
15
16 fraud (Counts Three through Nine), and obstruction of justice (Count Ten). Despite these
17 discreet allegations, paragraph 38 introduces three separate and additional allegations of prior
18 misconduct wholly unrelated to the charges.
19            In a bald conclusion, the Indictment alleges that the following thefts in T-Mobile’s
20
     laboratory, Huawei Device was “concerned about additional harm to Huawei’s reputation
21
     because the company had already been the subject of negative publicity regarding the company’s
22
     past practice of misappropriating proprietary business information and technology.” Ind. ¶ 38
23
24 (emphasis added). Paragraph 38 proceeds to identify three specific instances it characterizes as
25 “example[s]” of such conduct. The Indictment then alleges that in light of the “concerns” in
26 paragraph 38 and other “concerns” in paragraph 37, 1 Huawei Device engaged in obstructive acts
27
28            1
                  Huawei is separately moving to dismiss the obstruction count in Count Ten for failure

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                               1420 F i f t h Av enue, Sui t e 1400
                                                                           Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 5        phon e 206. 516. 3 800 f ax 206. 516. 3 888
                 Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 6 of 14




 1 to mislead T-Mobile about what happened in its laboratory.
 2             The Court should strike the allegations in paragraph 38 because they accuse Huawei
 3 Device of prejudicial uncharged misconduct. Specifically, the Indictment alleges that a U.S.
 4
     House of Representatives report found that “Huawei posed a potential threat to national
 5
     security,” and “‘may be violating United States laws,’” and uncovered “‘very serious allegations
 6
     of illegal behavior’ by Huawei.” Ind. ¶ 38 (quoting report). It is difficult to imagine more
 7
 8 prejudicial allegations of uncharged misconduct. The civil lawsuit allegations are also highly
 9 prejudicial because they are characterized as prior instances in which Huawei Device engaged in
10 thefts of intellectual property similar to the conduct charged in the Indictment. Even though a
11 civil complaint contains only one-sided, untested allegations, the jury will necessarily infer that
12
     the allegations have merit because they were contained in a lawsuit and conclude that it is more
13
     likely that Huawei Device engaged in the charged conduct.
14
               In addition to being prejudicial, the allegations are irrelevant. The Indictment contains no
15
16 allegations substantiating the claim that the Huawei Device employees involved in its internal
17 investigation were “concerned” about the House of Representatives report or these old civil
18 lawsuits. Indeed, with respect to the civil lawsuits, the government has essentially conceded that
19
     no such evidence exists. In a letter responding to Huawei Device’s requests for discovery
20
     regarding the lawsuit allegations in paragraph 38, the government represented that it does not
21
     plan to introduce any evidence that Huawei Device employees were concerned about or focused
22
23 on the prior civil lawsuits. Instead, the government stated:
24                        we intend to elicit briefly from a FBI witness that Huawei received
                          unflattering publicity over these two intellectual property lawsuits.
25
26 to specify the key elements of corrupt intent and nexus to an official proceeding. Instead, the
   Indictment improperly relies on the bare legal conclusions that Huawei’s “concerns” about
27 potential litigation and a grand jury investigation motivated the alleged obstructive acts.
28

      DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                                   1420 F i f t h Av enue, Sui t e 1400
                                                                                Seat t l e, W ashi ngt on 9 810 1
      U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 6            phon e 206. 516. 3 800 f ax 206. 516. 3 888
                  Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 7 of 14




 1                       We intend to show that this publicity, combined with the publicity
                         from the 2012 House report, caused problems for Huawei,
 2                       including potentially making it more difficult for the company to
                         secure business in the U.S. and other markets. We intend to argue
 3                       that Huawei’s desire to avoid additional bad publicity served as
 4                       part of the motivation for the company to obstruct justice by
                         issuing the false and misleading internal investigation report,
 5                       hoping to forestall a full disclosure of the facts in either a civil suit
                         or criminal indictment.
 6
                         To be clear, we do not intend to offer any evidence about the
 7                       lawsuits, apart from the fact that Huawei had been sued, a general
                         description of the allegations, and that the company received bad
 8
                         publicity.
 9
     Ex. A, Letter from Government Counsel to Huawei Device’s Counsel (Apr. 15, 2019) (declining
10
     to produce any discovery regarding the two civil lawsuits other than the complaints). The
11
     government’s letter confirms that the allegations regarding the House report and the civil
12
                                                                                           2
13 lawsuits are purely argumentative and have no bearing on the actual events in this case. They
14 are intended only to poison the jury. Further, these allegations cannot serve as a factual predicate
15 for a violation of Section 1512(c)(2) because they are unconnected to any official proceeding.
16
     Conduct motivated by a desire to avoid “negative publicity” is a far cry from conduct undertaken
17
     with corrupt intent to influence or obstruct an official proceeding. These allegations are
18
     irrelevant.
19
              This conclusion has even already been confirmed by an evidentiary ruling in T-Mobile’s
20
21 prior civil litigation against Huawei Device for these same alleged thefts of trade secrets. In that
22 case, T-Mobile sought to admit the same evidence regarding the House report and the earlier
23 trade secrets misappropriation lawsuit by Cisco against Huawei Device. Judge Jones excluded
24
25            2
            The government’s proposed testimony would be wholly improper. Testimony from an
26 FBI  agent about newspaper articles and one-sided civil complaints would be pure hearsay. It
   also does not come close to meeting the Rule 403 balancing test. See Section II, infra; Go-Video,
27 Inc. v. Motion Picture Ass’n of Am., 977 F.2d 588 (9th Cir. 1992) (affirming district court ruling
   denying admission of newspaper article asserting the existence of the charged conspiracy
28 involving the defendant).

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                                      1420 F i f t h Av enue, Sui t e 1400
                                                                                  Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 7               phon e 206. 516. 3 800 f ax 206. 516. 3 888
                Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 8 of 14




 1 the evidence from trial, holding that “T-Mobile makes no effort to establish what purpose these
 2 materials would serve other than to impugn Huawei USA’s character in violation of Rule 404.”
 3 T-Mobile USA, Inc. v. Huawei Device USA, Inc., et al., No. C14-1351-RAJ (W.D. Wa.), ECF
 4
     408-1, Order at 15. The same materials are equally irrelevant and even more prejudicial in this
 5
     criminal case and should be stricken from the Indictment.
 6
              B.         Improper Allegations of Uncharged Misconduct in Paragraphs 47 and 48.
 7
              The Court should similarly strike the allegations in paragraph 47 and 48 because they
 8
 9 accuse Huawei Device of prejudicial uncharged misconduct that is irrelevant to the charged
10 offenses. Following the narrative description of the alleged acts of obstruction in the Indictment,
11 two paragraphs describe a “bonus program” allegedly issued by Huawei China in which
12
     employees could earn bonuses for supplying information about Huawei Device’s competitors.
13
     Ind. ¶¶ 47-48. The memorandum was dated July 10, 2013, two months after the events in T-
14
     Mobile’s laboratory. Id. ¶ 47. The Indictment attempts to connect the memorandum to the
15
16 charged offenses by stating that the program “created a problem for Huawei USA because it was
17 in the midst of trying to convince T-Mobile that the conduct in the laboratory was the product of
18 rogue employees who acted on their own and contrary to Huawei’s policies.” Id. ¶ 48. The
19 Indictment alleges that Huawei USA’s Director of Human Resources, who also conducted the
20
     internal investigation, immediately repudiated the memorandum. Id.
21
              The allegations about the bonus memorandum are irrelevant. The alleged theft of trade
22
     secrets from T-Mobile preceded the issuance of the memorandum by two months and thus were
23
24 not even arguably motivated by the “bonus program.” Although the Indictment alleges that the
25 memorandum was issued at the same time as Huawei Device was conducting the internal
26 investigation, that coincidence does not render the memorandum relevant to the charges.
27
     Further, any relevancy is negated by Huawei USA’s Director of Human Resources’ response to
28

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                             1420 F i f t h Av enue, Sui t e 1400
                                                                         Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 8      phon e 206. 516. 3 800 f ax 206. 516. 3 888
                Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 9 of 14




 1 the memorandum, stating “here in the USA we do not condone nor engage in such activities and
 2 such behavior is expressly prohibited by Huawei USA’s company policies.” Ind. ¶ 48.
 3            These allegations serve only to insinuate that Huawei Device condoned and even
 4
     incentivized theft of trade secrets, like those charged in the Indictment. Thus, the allegation is
 5
     not only irrelevant, it is inflammatory and prejudicial to the Defendants. See Hubbard, 474 F.
 6
     Supp. at 83 (granting motion to strike as “prejudicial and irrelevant” references to defendant’s
 7
 8 prior guilty plea for a charge not alleged in the pending indictment). Far from a “plain, concise,
 9 and definite written statement of the essential facts constituting the offense charged,” Fed. R.
10 Crim. P. 7(c)(1), paragraphs 47 and 48 contain the government’s argumentative characterizations
11 of unrelated events. See Ind. ¶ 47 (“[A]t the same time that Huawei China and Huawei USA
12
     were falsely claiming that the conduct of A.X. and F.W. was ‘isolated,’ constituted a ‘moment of
13
     indiscretion,’ and was contrary to Huawei’s corporate policies, Huawei China launched a formal
14
15 policy instituting a bonus program to reward employees who stole confidential information from
16 competitors.”); id. ¶ 48 (“The launch of this Huawei China bonus program policy created a
17 problem for Huawei USA.”). These allegations also reveal that the government’s purpose for
18 introducing this memorandum is propensity—i.e., to show the conduct in T-Mobile’s lab was not
19
     an “isolated…moment of indiscretion.” Ind. ¶ 47.
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                               1420 F i f t h Av enue, Sui t e 1400
                                                                           Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 9        phon e 206. 516. 3 800 f ax 206. 516. 3 888
               Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 10 of 14




 1                                                            CONCLUSION

 2            For the reasons set forth above, the Court should grant this motion and strike as
 3 surplusage the irrelevant and prejudicial paragraphs 38, 47, and 48 in the Indictment.
 4
                                                                       Respectfully submitted,
 5
     Dated: August 1, 2019
 6                                                                     YARMUTH LLP

 7                                                                     By: s/ Robert Westinghouse
                                                                       Robert Westinghouse, WSBA No. 6484
 8                                                                     1420 Fifth Avenue, Suite 1400
 9                                                                     Seattle, WA 98101
                                                                       Telephone: (206) 516-3800
10                                                                     Fax: (206) 516-3888
                                                                       rwestinghouse@yarmuth.com
11
                                                                       STEPTOE & JOHNSON LLP
12
                                                                       James F. Hibey (pro hac vice)
13                                                                     Brian M. Heberlig (pro hac vice)
                                                                       1330 Connecticut Avenue, NW
14                                                                     Washington, DC 20036
                                                                       Telephone: (202) 429-3000
15                                                                     Fax: (202) 429-3902
16                                                                     jhibey@steptoe.com
                                                                       bheberlig@steptoe.com
17
                                                                       Attorneys for Defendants Huawei Device
18                                                                     Co., Ltd., and Huawei Device USA, Inc.

19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                                               1420 F i f t h Av enue, Sui t e 1400
                                                                                           Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 10                       phon e 206. 516. 3 800 f ax 206. 516. 3 888
               Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 11 of 14




 1                                                CERTIFICATE OF SERVICE

 2         I hereby certify that on August 1, 2019, I electronically filed the foregoing with the Clerk
   of the Court using the CM/ECF system which will send notification of such filing to the
 3 following:
 4 Attorneys for the Government
 5
 6
     Todd Greenberg
 7   Thomas M. Woods
     Siddharth Velamoor
 8   U.S. Attorney’s Office (Sea)
     700 Stewart Street, Suite 5220
 9   Seattle, WA 98101-1271
     Tel: 206.553.7970
10
     Todd.Greenberg4@usdoj.gov
11   Thomas.Woods2@usdoj.gov
     Siddharth.Velamoor@usdoj.gov
12
13
14            DATED: August 1, 2019, at Seattle, Washington.
15
16
                                                                       s/ Vassie Skoulis
17
                                                                         Vassie Skoulis, Legal Assistant
18
19
20
21
22
23
24
25
26
27
28

     DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE                                                1420 F i f t h Av enue, Sui t e 1400
                                                                                            Seat t l e, W ashi ngt on 9 810 1
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 11                        phon e 206. 516. 3 800 f ax 206. 516. 3 888
        Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 12 of 14




    Exhibit A to Defendants’
   Motion to Strike Surplusage




DEFENDANTS' MOTION TO STRIKE SURPLUSAGE
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 12
         Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 13 of 14




Please reply to:
Thomas M. Woods
Assistant United States Attorney
Direct Line: (206) 553-4312
                                                                April 15, 2019

By Electronic Mail

Brian Heberlig, Esq.                                    Robert Westinghouse
James F. Hibey, Esq.                                    Yarmuth Wilsdon PLLC
Steptoe & Johnson LLP

        Re:     United States v. Huawei Device Co. et al.
                No. CR19-0010RSM, USDC, W.D. Washington

Dear Counsel:
        In your initial discovery letter, dated March 15, 2019, you requested, among other things,
the following two categories of documents:




        We previously produced to you copies of the civil complaints filed by Cisco and
Motorola against Huawei that are referenced in these requests. See Bates CR19_000001 – 187.
For the reasons that follow, we believe that the production of the two complaints satisfies our
discovery obligations with respect to these topics.

        At trial, we intend to offer only limited evidence regarding the Cisco and Motorola
lawsuits. Specifically, we intend to elicit briefly from a FBI witness that Huawei received
unflattering publicity over these two intellectual property lawsuits. We intend to show that this
publicity, combined with the publicity from the 2012 House report, caused problems for Huawei,
including potentially making it more difficult for the company to secure business in the U.S. and
other markets. We intend to argue that Huawei’s desire to avoid additional bad publicity served
as part of the motivation for the company to obstruct justice by issuing the false and misleading
internal investigation report, hoping to forestall a full disclosure of the facts in either a civil suit
or criminal indictment.




DEFENDANTS' MOTION TO STRIKE SURPLUSAGE
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 13
        Case 2:19-cr-00010-RSM Document 55 Filed 08/01/19 Page 14 of 14



        To be clear, we do not intend to offer any evidence about the lawsuits, apart from the fact
that Huawei had been sued, a general description of the allegations, and that the company
received bad publicity. We do not intend to argue that the allegations were in fact meritorious,
that they were proven to be so, or that Huawei somehow admitted any part of allegations as the
result of the dispositions of the cases. We also do not intend to call any witnesses from either
Motorola or Cisco at trial.

        In light of the limited way in which the Motorola and Cisco lawsuits will be used at trial,
the production of the civil complaints satisfies our discovery obligations. Any additional
material, including investigatory materials about the two incidents, would not be discoverable,
particularly given the fact that the truth of the underlying allegations will not be at issue in the
trial.

       Please feel free to contact me with any questions or concerns.


                                                      Sincerely,

                                                      ANNETTE L. HAYES
                                                      First Assistant United States Attorney
                                                      (Acting Under Authority Conferred by
                                                      28 U.S.C. § 515)

                                                      /s Thomas M. Woods
                                                      TODD GREENBERG
                                                      THOMAS M. WOODS
                                                      SIDDHARTH VELAMOOR
                                                      Assistant United States Attorneys




DEFENDANTS' MOTION TO STRIKE SURPLUSAGE
U.S. v. Huawei Device Co., Ltd., et al.,
No. 19-CR-010 - Page 14
             Case 2:19-cr-00010-RSM Document 55-1 Filed 08/01/19 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 2                                      AT SEATTLE

 3

 4                                                    No. 19-CR-010

 5     UNITED STATES OF AMERICA,                      [PROPOSED] ORDER GRANTING
                                                      DEFENDANTS’ MOTION TO
 6                            v.                      STRIKE SURPLUSAGE
                                                      IN PARAGRAPHS 38, 47, AND 48
 7                                                    OF THE INDICTMENT
       HUAWEI DEVICE CO., LTD., and
       HUAWEI DEVICE USA, INC.,
 8

 9                            Defendants.

10

11          The Court has reviewed Defendants Huawei Device Co., Ltd.’s (“Huawei China”), and
12
     Huawei Device USA, Inc.’s (“Huawei USA”) (collectively, “Huawei Device”) Motion to Strike
13
     Surplusage in Paragraphs 38, 47, and 48 of the Indictment.
14
            The Motion is granted for the reasons stated by Huawei Device.
15

16          Accordingly, Paragraphs 38, 47, and 48 of the Indictment are stricken in their entirety,

17 and the government shall file an amended version of the Indictment reflecting this Order.

18          IT IS SO ORDERED.
19                                                       _______________________________
20                                                       Ricardo S. Martinez
                                                         Chief United States District Judge
21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANING DEFENDANTS’ MOTION TO STRIKE SURPLUSAGE
                                                                         1420 F i f t h Av enue, Sui t e 1400
     U.S. v. Huawei Device Co. Ltd., et al., No. 19-CR-010 – Page 1      Seat t l e, W ashi ngt on 9 810 1
                                                                         phon e 206. 516. 3 800 f ax 206. 516. 3 888
